Name: Commission Regulation (EC) NoÃ 1017/2007 of 30 August 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Arancia del Gargano (PGI))
 Type: Regulation
 Subject Matter: plant product;  Europe;  consumption;  marketing;  agricultural structures and production
 Date Published: nan

 31.8.2007 EN Official Journal of the European Union L 227/27 COMMISSION REGULATION (EC) No 1017/2007 of 30 August 2007 entering a designation in the register of protected designations of origin and protected geographical indications (Arancia del Gargano (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and Article 17(2) of Regulation (EC) No 510/2006, the application by Italy to register the designation Arancia del Gargano was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, this designation should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Regulation (EC) No 952/2007 (OJ L 210, 10.8.2007, p. 26). (2) OJ C 258, 26.10.2006, p. 13. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty Class 1.6.  Fruit, vegetables and cereals, fresh or processed ITALY Arancia del Gargano (PGI)